108 S.E.2d 917 (1959)
250 N.C. 527
Roy JONES
v.
SILER CITY MILLS, INCORPORATED, Original Defendant; Mrs. Roy Jones, Additional Defendant.
No. 393.
Supreme Court of North Carolina.
June 12, 1959.
*919 W. G. Mitchell, North Wilkesboro, for defendant Siler City Mills, Inc., appellant.
McElwee & Ferree, North Wilkesboro, for plaintiff, appellee.
BOBBITT, Justice.
Defendant assigns as error the court's denial of its motions for judgment of nonsuit. Since defendant offered evidence, we consider only the ruling on the motion made by defendant at the close of all the evidence. G.S. § 1-183; Spaugh v. City of Winston-Salem, 249 N.C. 194, 196, 105 S.E.2d 610.
Uncontradicted evidence is to the effect that the feed was sold and purchased for a particular use, namely, to be fed to plaintiff's flock of laying chickens. Under these circumstances, there was an implied warranty that the feed was reasonably fit for the use contemplated by both seller and purchaser. Poovey v. International Sugar Feed Number Two Co., 191 N.C. 722, 133 S.E. 12, and cases cited therein; Swift & Co. v. Aydlett, 192 N.C. 330, 135 S.E. 141; Keith v. Gregg, 210 N.C. 802, 188 S.E. 849. Indeed, defendant did not except to the court's peremptory instruction in plaintiff's favor on the first issue.
Defendant contends there was no evidence sufficient to support a finding that it had breached said implied warranty. Defendant cites Poovey v. International Sugar Feed Number Two Co., supra, where Brogden, J., observed that the law should not be so interpreted as to "unloose a jury to wander aimlessly in the fields of speculation." But the evidential facts in Poovey v. International Sugar Feed Number Two Co., supra [191 N.C. 722, 133 S.E. 14], are quite different from those now considered.
There was evidence tending to show the facts narrated below.
Plaintiff purchased day-old chicks in October, 1956. They progressed satisfactorily. Production commenced in five to five and one-half months and increased until daily production exceeded 2,900 eggs. Then, within a period of about two weeks, late Juneearly July, 1957, production dropped from nearly 3,000 eggs daily to 1,500 daily. There was a further gradual drop in production. Later, plaintiff sold the chickens "for eating, table use."
Plaintiff's dealings were with defendant's North Wilkesboro branch of which Coley Jones was manager. Plaintiff notified Coley Jones of the sharp drop in egg production. W. D. Jester, a poultry expert, specializing in poultry diseases, was sent to investigate. W. D. Jester went to plaintiff's farm, talked with plaintiff and made his investigation.
Along with the sharp drop in production in late Juneearly July, plaintiff's hens went into a moult, losing their feathers. The color of the egg shells changed from brown to white. Inside, the yellow and white ran together. Changes occurred in the ovaries and the ovaducts of the hens.
All of the feed consumed by plaintiff's hens was supplied by defendant. There was no change in the feeding pattern except that a short time prior to late Juneearly July worm medicine had been mixed in the feed.
W. D. Jester was offered by plaintiff. He testified to conditions he found when he visited the farm and inspected plaintiff's hens. He also testified, without objection, to certain statements then made to him by plaintiff. Based thereon, he testified that in his opinion the drop in production and the color and watery consistency of the eggs were caused by "a substance in there that should not have been in the laying feed."
Plaintiff offered Dr. Franklin Joseph Hein, an employee of the North Carolina Department of Agriculture, then in charge of the Poultry Pathology Diagnostic Laboratory in North Wilkesboro.
*920 Predicated on the finding by the jury of facts substantially as stated above, each was asked his opinion as to what could have caused the drop in egg production in late Juneearly July, 1957. Jester answered: "I thought it was Nicarbazin." Dr. Hein answered: "My opinion would be that they had been poisoned with nicarbazin." He went on to explain that he did not know of any condition other than nicarbazin poisoning that would cause these pathological changes.
Nicarbazin is used to prevent or control a disease of young chickens known as coccidiosis and is added to feed for broilers, that is, chicks raised in brooder houses and sold at from eight to ten weeks as frying size chickens. L. C. Howell, defendant's employee and witness, testified: "It is a fact that our company never knowingly feeds any nicarbazin in layer mash to chickens." Jester testified that a worm preparation "should not be nicarbazin."
Defendant, in its North Wilkesboro plant, used the same mixer to mix feed for broilers and feed for layers. Plaintiff testified that Coley Jones, defendant's North Wilkesboro manager, stated to him that "there could have been some broiler feed mixed by mistake."
Defendant's evidence tended to show the precautions taken in the mixing of feed at its North Wilkesboro plant. Defendant's evidence also tended to show that all of the symptoms found in plaintiff's hens could not have been caused by nicarbazin and that certain of the symptoms found in plaintiff's hens could have been caused by a variety of other factors. Dr. W. H. Rhodes, an employee of the manufacturer of Nicarb, was offered by defendant. He testified: "In these hens, at a .0125% of consumption of nicarbazin there is no doubt but what there could have been a drop in production provided it was fed long enough. There is no doubt whatsoever but that the feeding of nicarb at that level would change the color of the eggs from brown to white." He had previously testified: "The normal use level for broilers is .0125%."
Defendant stresses the absence of evidence tending to show that nicarbazin was, upon analysis, actually found in the chickens, eggs or feed. It is noted that defendant continuously supplied feed to plaintiff and there is no contention that any specific shipment of feed caused the damage. Jester, who investigated for defendant, "just made a field examination." He didn't "make any kind of laboratory tests * * * any kind of blood tests or take any samples of blood or anything like that" Under the circumstances, the mere fact that there is no evidence that an analysis was made by either party may not be regarded as fatal to plaintiff's case.
Here we are concerned with the rule applicable to the sufficiency of circumstantial evidence in a civil action. See National Shirt and Hat Shops of the Carolinas, Inc. v. American Motorists Insurance Co., 234 N.C. 698, 707, 68 S.E.2d 824, and cases cited; Jyachosky v. Wensil, 240 N.C. 217, 224, 81 S.E.2d 644. In respect of the sufficiency of circumstantial evidence to warrant a finding of negligence, see Frazier v. Suburban Rulane Gas Co., 247 N.C. 256, 100 S.E.2d 501.
The evidence of damage to plaintiff's hens is plenary. Was the evidence sufficient to support a finding that the feed was not reasonably fit for the purpose for which it was sold and used? If the feed contained nicarbazin, the answer is, "Yes." When considered in the light most favorable to plaintiff, we are of opinion that the circumstantial evidence, together with the opinion testimony of Mr. Jester and Dr. Hein, was sufficient to support a finding that the feed consumed by plaintiff's hens contained nicarbazin. Hence, defendant's motion for judgment of nonsuit was properly overruled.
Defendant assigns as error the court's failure to instruct the jury, in relation to the third issue, that plaintiff was *921 entitled to recover only such damages as were proximately caused by its breach of implied warranty. This assignment is based on exception set forth in case on appeal.
Ordinarily, the damages recoverable for breach of implied warranty would be the damages proximately caused by such breach; and it would be the duty of the trial judge, in his instructions relating to the measure of damages, to so charge the jury. However, as indicated below, the trial took a somewhat irregular course.
In his original complaint, plaintiff asserted damages for loss of eggs, in respect of quantity and quality, and much evidence was offered in relation thereto. Plaintiff also offered evidence as to the fair market value of the chickens before and after the drop in production in late Juneearly July.
At the conclusion of the evidence, (1) the complaint was amended, and (2) the parties stipulated as to the measure of damages, all as set forth in our preliminary statement of facts.
The court instructed the jury on the third issue in strict accordance with the stipulation. Obviously, the court understood that, under the stipulation, the only question for jury determination was the difference in the market value of the chickens caused by the drop in production. At the conclusion of the charge, the court asked: "Are there any further instructions as to the law or further contentions which you would like me to give?" Defendant's counsel answered: "No, sir." Under these circumstances, the court's failure to go beyond the language of the stipulation does not constitute ground for a new trial. The court's instructions were based squarely on the stipulation, not on principles of law that were or may have been applicable absent such stipulation.
The remaining assignments of error brought forward and argued in defendant's brief have been carefully considered. Discussion thereof in detail would serve no useful purpose. Suffice to say, none discloses error of law deemed sufficiently prejudicial to justify a new trial.
It is noteworthy that plaintiff's account, the basis of defendant's recovery on its counterclaim, includes charges for the feed which allegedly caused the damage to plaintiff's flock of laying hens.
No error.